ETAILED ACTION

Claims 2-8, 13-15, 22-24 and 26-29  are pending. 
This rejection is Final. 
All rejections from the previous Official Action have been withdrawn. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 2-8, 13-15, 22-24, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0303989 (BROOKS) in view of Suthar, Spray Drying Technology: An overview Indian Journal of Science and Technology Vol. 2 No. 10 (2009) SUTHAR .
Claim 5 recites microalgal flour granules, which have
a bimodal particle size distribution, from 2 to 60 um, comprising two populations centered on 4 pm and 30 um; 
flow grades, determined according to a test A, 30 to 60% by weight of oversize at 2000 pm, 20 to 60% by weight of oversize at 1400 pm, 0.5 to 20% by weight of oversize at 800 um, and a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 0.2 to 2.0 cm.
Claim 7 recites that the microalgal flour granules have a trimodal particle size distribution, from 2 to 400 um, comprising three populations centered on 4 um, 40 pm and 100 pm, - flow grades, determined according to a test A,  0.5 to 20% by weight of oversize at 2000 um,  0.5 to 20% by weight of oversize at 1400 um,  60 to 95% of oversize at 800 um, and  a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 2.0 to 4.0 cm.
As to claims 5 and 7, BROOKs teaches an algal flour with a particle size [0066] can be less than 100um and spray dried [0159].  This falls within the claimed distribution of 2 to 400 um.  At [0307], lipid containing Chlorella protothecoides grown using the fermentation methods and conditions described in Example 4 was processed into a lipid algal flour. To process the microalgal biomass into algal flour, the harvested Chlorella protothecoides biomass was separated from the culture medium using centrifugation. The resulting concentrated biomass, containing over 40% moisture, was micronized using a high pressure homogenizer ((GEA model NS1001) operating at a pressure level of 1000-1200 Bar until the average particle size of the biomass was less than 10um. The algal homogenate was then spray dried using standard methods. The resulting algal flour (micronized algal cell that have been spray dried into a powder form) was packaged and stored until use. In [0308], it is taught that a sample of lipid flour was analyzed for particle size. An algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  In [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
BROOKS does not teach a bimodal or multimodal distribution as claimed. 
SUTHAR teaches that The FILTERMAT® Spray Dryer is frequently used in food and dairy applications. It operates at a low outlet temperature, achieving high thermal efficiency. It is the Indian Journal of Science and Technology Vol.2 No.10 (Oct 2009) ISSN: 0974- 6846 Short communication “Spray drying” Patel et al. Indian Society for Education and Environment (iSee) http://www.indjst.org Indian J.Sci.Technol. 46 recommended system for drying high fat, sugar-based, hydrolyzed, and fermented products (see left column, pg. 45). This would naturally provide the claimed flow grades, wettability, density and specific surface area.  
It would have been obvious to use the FILTERMAT in BROOKS, as SUTHAR teaches that FILTERMAT dryers are used for wet fermented products. 
It also would have been obvious to use the same degree of wettability as BROOKS,  as BROOKS teaches that the particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 
Moreover, as to the flow grades and degree of wettability, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


Claim 2 recites that the microalgal flour granules contain at least 80 % in weight of microalgal biomass.

BROOKS teaches an algal flour with a particle size [0066] can be less than 100um and spray dried [0159].  Thus, spray drying is only optional.   It would have been obvious to one skilled in the art to microalgal flour granules contain at least 80 % in weight of microalgal biomass and all the way up to 100% of the biomass as all of the particles can be algae.


Claim 3 recites that the microalgal flour granules are of the Chlorella genus.
BROOKs teaches an algal flour with a particle size [0066] can be less than 100um and spray dried [0159].  This falls within the claimed distribution of 2 to 400 um.  At [0307], lipid containing Chlorella protothecoides grown using the fermentation methods and conditions described in Example 4 was processed into a lipid algal flour.

Claim 4 recites that the granules have flow grades, determined according to a test A: 0.5 to 45 % by weight for the oversize at 2000 um, 0.5 to 50 % by weight for the oversize at 1400 um, and 0.5 to 95% by weight for the oversize at 800 um.

Claim 6 recites that the granules has flow grades, determined according to a test A: o 35 to 45 % by weight of oversize at 2000 um, 35 to 60 % by weight of oversize at 1400 pm, and o 0.5 to 20 % by weight of oversize at 800 um.

Claim 8 recites that the granules has an aerated bulk density of 0.30 to 0.50 g/ml.


Claim 11 recites that the granules has a specific surface area according to the BET method of 0.50 to 0.70 m2/g.

Claim 12 recites that the granules has a specific surface area according to the BET method of 0.15 to 0.25 m2/g.

Claim 13 recites that the granules have dispersibility in water is reflected by a bimodal particle size distribution having two populations centered on 0.4 and 4 um,  a Zeta potential of -45 mV for a pH > 5 and a pH of 2.4.

As to claims 4, 6, 8-9 and 11-13, BROOKS does not teach a bimodal or multimodal distribution as claimed. 
SUTHAR teaches that The FILTERMAT® Spray Dryer is frequently used in food and dairy applications. It operates at a low outlet temperature, achieving high thermal efficiency. It is the Indian Journal of Science and Technology Vol.2 No.10 (Oct 2009) ISSN: 0974- 6846 Short communication “Spray drying” Patel et al. Indian Society for Education and Environment (iSee) http://www.indjst.org Indian J.Sci.Technol. 46 recommended system for drying high fat, sugar-based, hydrolyzed, and fermented products (see left column, pg. 45). This would naturally provide the claimed flow grades, wettability, density and specific surface area.  
It would have been obvious to use the FILTERMAT in BROOKS, as SUTHAR teaches that FILTERMAT dryers are used for wet fermented products. 
It also would have been obvious to use the same degree of wettability as BROOKS,  as BROOKS teaches that the particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 




Claim 2 recites that the microalgal flour granules contains at least 80% in weight of microalgal biomass.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of at least 80%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
 

Claim 3 recites that the microalgae are of the Chlorella genus.
BROOKS teaches that the algae is of the Chlorella genus [0144]. 

	Claim 14 recites that the percentage of lipid is at least 25% by dry weight.
Brooks teaches that algal biomass contains 15% oil by dry weight and even at least 40% oil by dry weight [0145].

Claim 15 recites that the percentage of intact cells is 5% to 95%.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of 5 to 95%. 


Claim 22 recites a food product obtained according to the process of claim 16.
Claim 23 recites that the product is selected from the group consisting of soup, sauce, condiment, ice-cream, dehydrated eggs, dough, bread, cake, cookie, or dry baked-good mix.
As to claims 22-23, BROOKS teaches that the algae can be used to produce sauces, soups, drinks, salad dressings, butters, spreads and the like in which oil contributed by the biomass forms an emulsion with other liquids [0232].

Claim 24 recites that the granules have a  percentage of intact cells is 25% to 75%.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of 5 to 95%. 


Claim 26 recites that the lipid is less than 10% by dry weight. 
Brooks teaches that algal biomass contains 15% oil by dry weight and even at least 40% oil by dry weight [0145].  However, it would have been obvious to vary the amount of lipid based on manner in which the powder is spray dried and type of algae used. 

Claims 27 and 28 recites that the granules have a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 1.2 to 1.4 cm and 2.6 to 2.9 cm, respectively.
SUTHAR teaches that The FILTERMAT® Spray Dryer is frequently used in food and dairy applications. It operates at a low outlet temperature, achieving high thermal efficiency. It is the Indian Journal of Science and Technology Vol.2 No.10 (Oct 2009) ISSN: 0974- 6846 Short communication “Spray drying” Patel et al. Indian Society for Education and Environment (iSee) http://www.indjst.org Indian J.Sci.Technol. 46 recommended system for drying high fat, sugar-based, hydrolyzed, and fermented products (see left column, pg. 45). This would naturally provide the claimed flow grades, wettability, density and specific surface area.  
It would have been obvious to use the FILTERMAT in BROOKS, as SUTHAR teaches that FILTERMAT dryers are used for wet fermented products. 
It also would have been obvious to use the same degree of wettability as BROOKS, as BROOKS teaches that the particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 
Moreover, as to the flow grades and degree of wettability, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


Claim 29 recites that the granules comprise more than 50% lysed cells.
	In [0237] of BROOKS, it is taught that some algal cells of original intact biomass may be lysed but other algal cells may remain intact. The ratio of lysed to intact cells depends on the temperature and duration of the cooking process. In cooked foods in which dispersion of oil in a uniform way with other ingredients is desired for taste, texture and/or appearance (e.g., baked goods), use of micronized biomass or purified algal oil is preferred. In cooked foods, in which algal biomass is used to supply oil and/or protein and other nutrients, primarily for their nutritional or caloric value rather than texture. Indeed, in [0159], the concentrated microalgal biomass is micronized (homogenized) to form a homogenate of predominantly lysed cells that is then spray or flash dried to produce algal flour.  It would have been obvious to provide more than 50% lysed cells depending on the desired application of the algal material. 
	
Response to Arguments
Applicant's arguments filed March 7, 2002 have been fully considered but they are not persuasive. 
The applicant argues that Brooks fails to teach the claimed bimodal particle size distribution (claim 5), trimodal particle size distribution (claim 7), flow grades (claims 5 and 7), degree of wettability (claims 5 and 7), or specific surface area (claims 5 and 7).
However, at [0204] of the published version of this application, the applicant argues that these properties are attributable to using the same dryer as taught by SUTHAR. Paragraph [0204 states that the granulation of the microalgal flour by implementing, for example, this Filtermat.TM. process makes it possible not only to prepare, with a high yield, a product in accordance with the invention in terms of the particle size distribution and of its flowability, but also to confers on it the properties of wettability and dispersibility in water. 
As noted above, SUTHAR teaches that The FILTERMAT® Spray Dryer is frequently used in food and dairy applications. It operates at a low outlet temperature, achieving high thermal efficiency. It is the Indian Journal of Science and Technology Vol.2 No.10 (Oct 2009) ISSN: 0974- 6846 Short communication “Spray drying” Patel et al. Indian Society for Education and Environment (iSee) http://www.indjst.org Indian J.Sci.Technol. 46 recommended system for drying high fat, sugar-based, hydrolyzed, and fermented products (see left column, pg. 45). This would naturally provide the claimed flow grades, wettability, density and specific surface area.  
It would have been obvious to use the FILTERMAT in BROOKS, as SUTHAR teaches that FILTERMAT dryers are used for wet fermented products. 
The issue is whether it would have been obvious to one skill in the art to use such a dryer at the time the application was filed. 
It also would have been obvious to use the same degree of wettability as BROOKS,  as BROOKS teaches that the particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 
Furthermore, applicant seems to have selectively picked and even created some of their tests in evaluating their product. Applicant has chosen to use parameters or even create some of their own that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
The applicant argues that Suthar does not even use the terms “bimodal particle size distribution,” “trimodal particle size distribution,” “flow grade,” “wettability,” “specific surface area,” “wettability,” or “flow grade,” let alone the specifically claimed bimodal particle size distribution, trimodal particle size distribution, flow grades, degree of wettability, or specific surface area. Nor does Suthar teach how to achieve any particular “bimodal particle size distribution,” “trimodal particle size distribution,” “flow grade,” “wettability,” “specific surface area,” “wettability,” or “flow grade.” However, as noted above, applicant admits that these properties are attributable to the spray drying process. 
The applicant argues that the present application discloses specific spray drying parameters which result in the claimed flow grade and wettability. For example, the present application discloses pressure, spray angle, inlet temperature of the drying zone on a moving belt, outlet temperature of the drying zone on a moving belt, inlet temperature of a cooling zone, and outlet temperature of a cooling zone (specification, paragraphs [0201]-[0212]). However, none of these parameters are in the claims.  Moreover, in that applicant contents that these parameters are critical to obtaining the claimed invention, these parameters should be recited in the claims.
The applicant argues that teachings of Brooks and Suthar are simply too general to “inevitably” or “necessarily” provide the claimed flow grade and wettability each and every time that the general spray drying using the FILTERMAT® spray drier of Suthar is carried out. However, the problem is not with the cited references, the issue is the breadth of the claims. The applicant has avoided claiming the microalgal based on structure and ingredients and seeks patentability based on properties admittedly obtained by using the Filtermat spray dryer and that cannot be measured by the Office. 
The applicant also argues that the claimed flow grade is not a result of “routine optimization” involving the selection of a particular type of dryer. However, BROOKS teaches that the particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c).  Moreover, SUTHAR teaches SUTHAR teaches that The FILTERMAT® Spray Dryer is frequently used in food and dairy applications. It operates at a low outlet temperature, achieving high thermal efficiency. It is the Indian Journal of Science and Technology Vol.2 No.10 (Oct 2009) ISSN: 0974- 6846 Short communication “Spray drying” Patel et al. Indian Society for Education and Environment (iSee) http://www.indjst.org Indian J.Sci.Technol. 46 recommended system for drying high fat, sugar-based, hydrolyzed, and fermented products (see left column, pg. 45).  Given the nature of the product (i.e., a cultured algal product), it would have been obvious for one skilled in the art to turn to SUTHAR to spray dry the product. 
The applicant also argues that the Examiner has not shown that or any particular pressure, spray angle, inlet temperature of the drying zone on a moving belt, outlet temperature of the drying zone on a moving belt, inlet temperature of a cooling zone, and outlet temperature of a cooling zone is recognized as a result-effective variable in the prior art with respect to flow grade, or any of the other claimed features of the microalgal flour.  Therefore, it is argued that no expectation would exist that optimizing any of these parameters would successfully yield the bimodal particle size distribution, trimodal particle size distribution, flow grades, degree of wettability, or specific surface area, of the microalgal flour, as claimed.
However,  [0204] of the published version of this application states that the “Filtermat process makes it possible not only to prepare, with a high yield, a product in accordance with the invention in terms of the particle size distribution and of its flowability, but also to confer on it unexpected properties of wettability and dispersibility in water, without necessarily needing granulation binders or anti-caking agents (although these may be optionally included). Thus, it is the FILTERMAT spray dryer in general that is required. Moreover, it is noted that to obtain the claimed properties paragraph [0211] to [0217] require that the microalgal granules have  a lipid content of approximately 50% of dry weight, a fibre content of 10 to 50% of dry weight, a protein content of 2 to 15% of dry weight, and a sugar content of less than 10% of dry weight.  None of these requirements are in the claim. 
The applicant also argues that the “wettability” and “dispersibility” are distinct properties that  are two different features:  Wettability pertains to the ability of a powder to become immersed after having been deposited at the surface of water, reflecting the capacity of the powder to absorb water at its surface (specification, paragraph [0153]). Wettability is measured by Test B, which examines the behavior of the microalgal flour powder brought into contact with water, by measuring, after a certain contact time, the height of the powder which decants when placed at the surface of the water (specification, paragraph [0157]).  In contrast, dispersibility is measured in the following way (Test C): microalgal flour granules are dispersed in demineralized (deionized) water, and then the solution is homogenized (specification, paragraph [0186]). Two parameters related to the water- dispersion ability of the products are measured: the size of the droplets of the emulsions formed after homogenization and the zeta potential of the droplets, representing the electrostatic repulsion charge responsible for the stability of the discontinuous phase (hydrophobic globules) in the “continuous” aqueous phase (specification, paragraphs [0186]- [0188]).  With this in mind, it is argued that Brooks and Suthar fail to teach the claimed wettability of the microalgal flour granules. 
It is noted that “wettability” and “dispersability” are different properties. However, both are properties that relate to the performance of a powder/granules.   Moreover, [0204] of the published application teaches the “Filtermat process makes it possible not only to prepare, with a high yield, a product in accordance with the invention in terms of the particle size distribution and of its flowability, but also to confer on it unexpected properties of wettability and dispersibility in water, without necessarily needing granulation binders or anti-caking agents (although these may be optionally included)”.
As to the allegation of unexpected results, it is further noted that any evidence in the present application relating to unexpected results is not commensurate in scope with the claimed invention. The claimed invention is limited only by properties and a bimodal particle size distribution created by the spray drying. However, applicant’s own specification indicates that to obtains the claimed properties paragraph [0211] to [0217] require that the microalgal granules have a lipid content of approximately 50% of dry weight, a fibre content of 10 to 50% of dry weight, a protein content of 2 to 15% of dry weight, and a sugar content of less than 10% of dry weight.  None of these requirements are in the claim. Thus, the unexpected results touted by applicant are not commensurate with the claims. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799